Carro, J., dissents in a memorandum as follows:
Counsel’s explanation for the inordinate delay, even in the face of two preclusion orders, amounted to “law office failure”, which this court has repeatedly held does not excuse such defaults as occurred here. He did not comply with the previous orders of the court “simply because of various clerical errors in your affirmant’s office regarding this particular file * * * the motion papers which led to these court orders were never seen by your affirmant and were evidently misplaced or mislaid, or were just buried in this voluminous file on this case.” Plaintiff must show exceptional circumstances in order to vacate a preclusion order. He failed to meet this heavy burden, and it was an improvident exercise of discretion to vacate the orders (Williams v Mallinckrodt Chem. Works, 42 AD2d 1044, app dsmd 34 NY2d 567). Special Term held, however, that, “In the interests of justice, in order to afford plaintiff an opportunity to have his ‘day in court’, and *527in the absence of any showing of prejudice to defendant as a result of plaintiff counsel’s law office failure and neglect, plaintiff’s motion for an order vacating this court’s prior order of preclusion is granted on condition that plaintiff’s attorney pay to defendant the sum of $100. costs and disbursements”. In Barasch v Micucci (49 NY2d 594), the court held that it was error for Special Term to permit plaintiff to proceed on the ground that defendant had not demonstrated any prejudice resulting from the delay. It stated, “The explanations that were offered amounted to nothing more than ‘law office failures’, which, as a matter of law are insufficient to defeat a motion for dismissal under CPLR 3012 (subd [b]). Under these circumstances, the denial of defendant’s motion to dismiss in this case must be regarded as an abuse of discretion.” The default in this case, which concerned protracted delay in serving a proper bill of particulars, is analogous to the situation in Barasch v Micucci (supra), which dealt with delay in serving the complaint, and is subject to the same rule of law. Barasch has already been applied to a wide range of defaults by counsel, as witness Eaton v Equitable Life Assur. Soc. of U. S. (56 NY2d 900), concerning the failure of a bank to serve its answer, though with far less delay than Barasch or the instant case. The court in Eaton said (p 902), “The excuses proffered by respondent amount to nothing more than law office failures * * * Just as it is an abuse of discretion to accept law office failure as an excuse for a plaintiff’s failure to prosecute (Barasch v Micucci, 49 NY2d 594), so is it an abuse of discretion to vacate a default on the application of a defendant whose only excuse is law office failure. Each party is entitled to expect the other to observe time requirements during the course of litigation”. (See, further: Chase, Barasch/Eaton Rule, New York Practice, NYLJ, Oct. 27, 1982, p 1, col 1.) We are aware of the effect of such orders upon innocent plaintiffs and find it unfortunate, but “fs]o it is that, as between innocent defendants and innocent plaintiffs, it is just to burden plaintiffs because of their agents’ inaction * * * and to leave the plaintiffs to whatever remedies the law may provide against negligent counsel” (Greenwald v Zyvith, 23 AD2d 201, 203).